659 So.2d 626 (1994)
GOLD KIST, INC.
v.
Ruby GRIFFIN.
AV93000528.
Court of Civil Appeals of Alabama.
December 16, 1994.
Rehearing Denied January 27, 1995.
Robert P. Fann and Craig L. Lowell of Clark & Scott, P.C., Birmingham, for appellant.
Leon Garmon and Michael L. Allsup, Gadsden, for appellee.
THIGPEN, Judge.
In May 1991, Ruby Griffin filed a complaint against Gold Kist, Inc., seeking workmen's compensation benefits, and in September 1993, the trial court awarded Griffin benefits for permanent partial disability. Gold Kist filed a post-judgment motion on October 29, 1993, and requested, inter alia, a reduction of Griffin's award of benefits by allowance of credit for certain payments. The trial court issued an amended judgment on December 17, 1993, partially reducing Griffin's award of benefits by allowing some credit. Gold Kist then filed another post-judgment motion on January 5, 1994, again *627 requesting a reduction of Griffin's benefits by certain credits. In essence, Gold Kist's second post-judgment motion sought the same relief as the first motion, or sought a reconsideration of the partial denial of the first motion. Gold Kist appeals.
Review of the denial of a post-judgment motion is by appeal. Ex parte Dowling, 477 So.2d 400 (Ala.1985). In its second post-judgment motion, Gold Kist was attempting to have the trial court review again its determination of the benefits due Griffin. Successive post-judgment motions by the same party, seeking essentially the same relief, are not allowed. Dowling, supra. Gold Kist had 42 days from December 17, 1993, to appeal the trial court's judgment. Its notice of appeal, filed in April 1994, was untimely and did not invoke the jurisdiction of this court. Rule 2(a)(1), A.R.App.P.; Tri-State Auto Auction v. Crouch, 475 So.2d 877 (Ala. Civ.App.1985).
APPEAL DISMISSED.
ROBERTSON, P.J., concurs.
YATES, J., concurs in the result.